          Case 1:20-cr-00163-NONE-SKO Document 15 Filed 03/04/21 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH D. BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00163-NONE-SKO

12                                 Plaintiff,             STIPULATION BETWEEN THE PARTIES
                                                          REGARDING PROTECTED INFORMATION
13                          v.

14   STEVEN RAY MARTIN
                                   Defendant.
15

16

17
            WHEREAS, the discovery in this case contains a large amount of personal information including
18
     but not limited to Social Security numbers, dates of birth, bank accounts, residential addresses and other
19
     personal information (“Protected Information”); and
20
            WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
21
     unauthorized disclosure or dissemination of this information to anyone not a party to the court
22
     proceedings in this matter;
23

24          The parties agree that entry of a stipulated protective order is appropriate.

25          THEREFORE, defendant STEVEN RAY MARTIN, by and through his counsel of record

26 (“Defense Counsel”), and plaintiff the UNITED STATES, by and through its counsel of record, hereby
27 agree and stipulate as follows:

28


      STIPULATION AND ORDER                               1
30
           Case 1:20-cr-00163-NONE-SKO Document 15 Filed 03/04/21 Page 2 of 4

 1          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as
 4 part of discovery in this case (hereafter, collectively known as “the discovery”).

 5          3.      By signing this Stipulation, Defense Counsel agrees not to share any documents that
 6 contain Protected Information with anyone other than Defense Counsel and designated defense

 7 investigators and support staff. Defense Counsel may permit the defendant to view unredacted

 8 documents in the presence of his attorney, defense investigators, and support staff. The parties agree

 9 that Defense Counsel, defense investigators, and support staff shall not allow the defendant to copy

10 Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation
14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 Government. Defense Counsel will return the discovery to the Government or certify that it has been

16 destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to
18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendant, as well as Defense
20 Counsel’s employees, other members of the defense team, and defense witnesses, of the contents of this

21 Stipulation and Order.

22          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees
23 to withhold discovery from any new counsel unless and until substituted counsel agrees also to be bound

24 by this Stipulation and Order.

25 ///

26 ///
27 ///

28


      STIPULATION AND ORDER                               2
30
        Case 1:20-cr-00163-NONE-SKO Document 15 Filed 03/04/21 Page 3 of 4

 1       IT IS SO STIPULATED.

 2

 3 DATED: March 4, 2021

 4

 5                                         /s/ Christina M. Corcoran
                                           CHRISTINA M. CORCORAN
 6                                         COUNSEL FOR STEVEN RAY MARTIN
 7

 8
                                           /s/ Joseph Barton
 9                                         JOSEPH BARTON
                                           COUNSEL FOR UNITED STATES
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND ORDER                 3
30
          Case 1:20-cr-00163-NONE-SKO Document 15 Filed 03/04/21 Page 4 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH D. BARTON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 1:20-CR-00163-NONE-SKO

12                               Plaintiff,           PROTECTIVE ORDER BETWEEN THE
                                                      PARTIES REGARDING PROTECTED
13                         v.                         INFORMATION

14   STEVEN RAY MARTIN

15                              Defendant.

16

17
            For good cause shown, the stipulation between counsel dated March 4, 2021, in Case No. 1:20-
18
     cr-00163-NONE-SKO, regarding discovery and treatment of Protected Information is approved.
19

20
     IT IS SO ORDERED.
21

22      Dated:    March 4, 2021                            /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      STIPULATION AND ORDER                           4
30
